Citation Nr: 1825893	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar and dorsal spine arthritis with kyphosis, status post posterior lumbar fusion, L2-L5 with scar, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973 and May 1977 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2013 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the Veteran's spine disability.  The Veteran was most recently provided a VA examination of the thoracolumbar spine in August 2014.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, in an October 2014 statement, the Veteran stated that he was now having a hard time walking and was unable to sleep.  The Veteran also stated he limped and wore a back brace.  In a January 2018 statement, the Veteran's representative requested a new examination as the symptoms had worsened.  Therefore, remand is necessary to obtain current examinations.

The Board finds that the claims for increased rating for a lumbar spine disability and entitlement to TDIU are inextricably intertwined, and the claim for TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA and private medical records of treatment that are not already of record with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of a service-connected lumbosacral spine disability.  Efforts should be made to schedule the examination during a time of flare-up, if possible.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should specifically address the following:  
   
(a) Provide ranges of dorsal, lumbar, and thoracolumbar spine motion for weight-bearing and nonweight-bearing and state whether there is any additional loss of function due to fatigability, painful motion, weakened motion, excess motion, incoordination, or on flare up.  The examiner should specifically state at what point pain begins in the range of motion.  The examiner should also specifically state the degree to which motion is limited due to pain during a flare-up.  

(b)  State whether there are incapacitating episodes due to the lumbar spine disability, and if so, the frequency and duration.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(c)  State whether or not there are any neurologic disabilities present due to the back disability.  If so, the examiner should state what nerves are affected and the severity of symptomatology.  

(d)  Describe all symptoms related to the spine disability, and discuss the effects of those symptoms on occupational function.  

(e)  The examiner should also comment whether or not the Veteran's lumbar spine disability is of such nature and severity as to preclude employment.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




